DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/974,552 filed 11 December 2019. Instant claims 2-5, however, comprise limitations not supported by the priority document. As such, the effective filing date for claims 1 and 6 is 11 December 2019 and the effective filing date for claims 2-5 is 11 December 2020.

Examiner’s Note
Applicant's amendments and arguments filed 19 September 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 19 September 2022, it is noted that claims 1-5 have been amended. Support can be found in the specification at (pg 11, lns 3-5; pgs 10-12). No new matter has been added.

Status of the Claims
Claims 1-5 are pending.
Claims 1-5 are rejected.

Claim Objections
Claims 1-5 are objected to because of the following informalities: The amendments to the claims are non-compliant and improperly filed per 37 CFR 1.121:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
	The present set of claims is presented without any markup indication amendments or canceled language, does not include canceled claims, and has improperly renumbered claims, thus the are non-compliant. However, in view of compact prosecution, the claims will be examined as presented. The Applicant is warned that any future non-compliant amendments will be met with a Notice of Non-Compliant Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “excessive or above-normal amounts” in claim 1 is a relative term which renders the claim indefinite. The term “excessive or above-normal amounts” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gojon-Romanillos (US 2003/0235571).
The Applicant claims, in claim 1, a method of binding, inactivating, or removing excessive or above-normal amounts of sulfane sulfur from an organism comprising applying an agent in which one atom has 2 free electrons with a high affinity for binding the sulfur atom. Claim 5 narrows the organism to an animal, the excess sulfur is associated with cancer, and the agent can be a sulfinyl sulfur atom.
Gojon-Romanillos teaches treating cancer by administering to a mammal a therapeutically effective amount of a compound selected from a group comprising sulfite compounds (abstract) [0003, 0063] (claims 1-3). Cationic forms of sulfite, such as sodium sulfite, are mentioned [0063]. Sulfinyl is a quaternary sulfur that is double bonded to an oxygen and comprises one lone pair of electrons. A sulfite is a quaternary sulfur double bonded to an oxygen, single bonded to two other oxygens, and comprises on lone pair of electrons.
It would have been prima facie obvious to select sodium sulfite, which are a species of sulfinyl sulfur atoms, as the active agent in the method of Gojon-Romanillos to treat cancer in a mammal because the art teaches this agent as being suitable for said method. The instant claims are broad to any sulfinyl sulfur atoms and any cancer, thus the prior art renders obvious instant claims 1 and 5.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 1-3 of their remarks, that the primary purpose of the claimed invention is not treating a disease but rather “binding, inactivation, and removal of excess sulfane sulfur.” The Applicant further argues that Gojon-Romanillos teaches using reducing agents for treating disease and not a strategy for the removal of excess sulfane sulfur.
In response, it is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Moreover, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sichtnik (US 2016/0002277).
The Applicant claims, in claim 1, a method of binding, inactivating, or removing excessive or above-normal amounts of sulfane sulfur from an organism comprising applying an agent in which one atom has 2 free electrons with a high affinity for binding the sulfur atom. Claim 2 narrows the organism to an animal, the excess sulfur is associated with a virus, and the agent to an inorganic sulfite, organic sulfonate, cyanohydrin, or a phosphine. Claim 3 narrows the virus to a coronavirus.
Sichtnik teaches that cyanohydrins are safe and effective against infectious disease when administered to animals, including humans [0003]. Cyanohydrins are taught as being effective against viruses wherein the virus can be a Coronaviridae (coronavirus) [0005-0006, 0017]. A cyanohydrin comprises a nitrogen with a lone pair of electrons. Alternatively, instead of, or in addition to, cyanohydrin, a cyanolipid may be used wherein the cyanolipid comprises L-leucine. L-leucine comprises a nitrogen with a lone pair of electrons.
It would have been prima facie obvious to the person of skill in the art to treat a coronavirus in a human by administering an effective dose of cyanohydrin or cyanolipid comprising L-leucine to a human in need thereof, based on the teachings of Sichtnik, thus addressing instant claims 1-3.
The specific combination of cyanohydrin or cyanolipid with L-leucine and coronavirus as claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of agents and diseases treated, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of cyanohydrins or L-leucine comprising lipids to treat coronaviruses from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Regarding the method limitation reciting, “of binding, inactivating, or removing excessive or above-normal amounts of sulfane sulfur from an organism in which that condition exists…” the prior art teaches treating a coronavirus in a human by administering an effective dose of cyanohydrin or cyanolipid comprising L-leucine. The agent in the prior art, which read on the instant claims, would necessarily provide the benefit of removing excessive sulfane sulfur. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 3-4 of their remarks, that Sichtnik teaches treating disease with cyanide ions and not “binding, inactivation, and removal of excess sulfane sulfur.”
In response, as described above, Sichtnik teaches treating the same active steps as claimed, which is administering to a subject a composition comprising an agent in which one atom has 2 free electrons with a high affinity for binding the sulfur atom. The active can be a cyanohydrin or can alternatively be a cyanolipid with L-leucine. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Moreover, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Journal of Economic Entomology, 109(6), 2016, 2334-2340).
The Applicant claims, in claim 1, a method of binding, inactivating, or removing excessive or above-normal amounts of sulfane sulfur from an organism comprising applying an agent in which one atom has 2 free electrons with a high affinity for binding the sulfur atom. Claim 4 narrows the organism to a plant, the excess sulfur is associated with infection, and the agent can be a phosphinyl phosphorous atom.
Kim teaches treating cut flowers in a box with phosphine gas in order to control pests (abstract; pg 2336, ¶1).
Although Kim does not teach applying phosphine to plants with the express purpose of removing excess sulfane sulfur, the active methods steps of the prior art are identical to that instant claims. As such, application of the phosphinyl phosphorous to the plant would necessarily result in the removal of excess amounts of sulfane sulfur, thus reading on instant claims 1 and 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613